(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, la corte inferior sentenció al acusado a cumplir seis meses de cárcel por infracción al artículo 7 de la Ley núm. 14 de 8 de julio de 1936, titulada "Ley para reglamentar la venta de armas de fuego en Puerto Rico; ordenar la declaración de las mismas en cualquier forma que éstas fueren poseídas; prohibir la entrega de ellas a ciertas personas e imponiendo penas, y.para otros fines”, (3a. Leg. Ext. pág. 129);
Por cuanto, interpuesto recurso de apelación para ante este Tribunal el único error que se imputa a la corte sentenciadora es en lo que respecta a la apreciación de la prueba;
Por cuanto, examinada la evidencia presentada, la misma sos-tiene las conclusiones a que llegó la corte inferior, sin que se haya demostrado que actuara movida por pasión, prejuicio o parcialidad o cometiera error manifiesto en su apreciación;
Por tanto, procede desestimar y por la presente se desestima el recurso y se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan en 10 de enero de 1940..